Opinion op the Court by
Judge Horson
Reversing.
The facts of these cases are in effect the same as in the cases of Respass v. Commonwealth (this day decided) 131 Ky. 805, 115 S. W. 1131; the only difference in the eases being that in these cases the circuit court dismissed the petition of the Commonwealth upon a final hearing of the cases.
For the reasons set out in the opinion this day delivered in the cases referred to, the judgment of the circuit court is reversed, and the cases are remanded to the circuit court, with directions to enter a judgment restraining the defendants from operating-a poolroom in the property described in tbe petition, and for further proceedings consistent herewith.